Walker, Chancellor
The complainants, owners of certain farmland, sold part thereof to the defendant, who constructed a fill along his ground, bordering that which is still the complainants. This fill is higher than the natural level of complainant’s land, and surface water, instead of flowing across the land of the defendant onto that remaining to the complainants, as it anciently and naturally used to, it is now obstructed by the fill. In order to drain such accumulation of water, defendant has placed two drain pipes underneath the fill on his tract to the land of the complainants, which is lower, thereby draining his land in unusual volume upon restricted area on complainant’s land, to their manifest injury.
No person is authorized to collect surface water, and through pipes cast it in unusual quantity upon the lands of another. To prevent this damage an injunction will issue.
Preliminary injunction accordingly.